Case 1:18-cV-21483-KI\/|W Document 84-14 Entered on FLSD Docket 10/06/2018 Page 1 of 1

titled VUJIN vs. MIRADOR 1200 CONDOMIN]UM, INC., pending in Miami-Dade

County, Florida.

4. PETER M. VUJIN was afraid to attend that hearing alone because he Was battered by a

bailiff every time he Went to court on this case.

5. PETER M. VUJIN Was also threatened by imprisonment for his political statements made
during the course of the case by Judge Monica GORDO. Furthermore, PETER M. VUJIN
complained to me that Judge GORDO, and other people, combined and agreed to harm
and intimidate him in order to prevent him from attending couit, investigating suspicious
deaths of his neighbors, Mr. and Mrs. Gould, in order to protect people who are friends of
Judge Monica GORDO and other Defendants and thereby obstruct justice in Miami-Dade

County, Florida.

6. PETER M. VUJIN asked me to accompany him again each and every time he goes to
court, particularly, when the matter to be heard concerns the case titled VUJIN vs.

MIRADOR 1200 CONDOMlNIUM ASSOCIA'HON, INC.
7. l have no interest in this matter.

FURTHER AFFIANT SAYETH NAUGHT

I DECLARE under penalty of perjury that the foregoing is true and correct. DA'I'ED:

May 30“', 2018.

   

/s/

ZOUBIR HENINI

